[COMPANY LETTERHEAD] October 5, 2011 Mark Webb, Legal Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re:Premier Financial Bancorp, Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 Filed March 29, 2011 Form 10-Q for the Fiscal Quarter Ended June 30, 2011 Filed August 15, 2011 File No. 0-20908 Dear Mr. Webb: We are in receipt of your letter dated September 21, 2011 providing comments on the referenced filings for Premier Financial Bancorp, Inc. (the “Company”).The Company’s responses are set forth below and are keyed to the staff’s comment letter. Form 10-K for the Fiscal Year Ended December 31, 2010 Item 13. Certain Relationships and Related Transactions, And Director Independence, page 168 Certain Relationships and Related Transactions, page 26 of definitive proxy statement on Schedule 14A 1. It is not clear from your disclosure whether there are currently outstanding loans to related persons above the threshold amount. If yes, please revise your disclosure in future filings to so indicate. Also, in that case, revise your disclosure to include, if accurate, all three representations found in Instruction 4(c) to Item 404(a) of Regulation S-K, including the statement that such loans were made "on substantially the same terms as those of comparable transactions prevailing at the time with other persons not related to [the lender]." The Company will clarify its disclosures related to outstanding loans to related persons to comply with the previous staff comment in all future Form 10-K and Schedule 14A filings to include the following: {H0702517.1 } Mark Webb, Legal Branch Chief United States Securities and Exchange Commission Division of Corporation Finance October 5, 2011 Page 2 “During 2011, the Company’s subsidiary banks have had, and expect to have in the future, to the extent permitted by applicable federal and state banking laws, lending transactions with certain of the directors and officers of the Company and its subsidiaries and their affiliates and associates.The transactions, which at times involved loans in excess of $120,000, were in the ordinary course of business, were made on substantially the same terms, including interest rates, collateral and repayment terms, as those prevailing at the time for comparable transactions with persons not related to the Company or its subsidiaries, and did not involve more than the normal risk of collectability or present other unfavorable features.The Company’s subsidiary banks are subject to federal laws and regulations governing loans to officers and directors.In addition, the Company’s banking subsidiaries have engaged, and in the future may engage, in transactions with such persons and their affiliates and associates as the depositary of funds, transfer agent, registrar, fiduciary and provider of other similar services.” Exhibits 31.1 and 31.2 2. In future filings, please ensure that the certifications are in the exact form as set forth in Item 601(b)(31) of Regulation S-K, except as otherwise indicated in Commission statements or staff interpretations. For example, please delete from the first line the title of the certifying individual. The Company will comply with previous staff comment in all future filings to ensure that certifications are in the exact form as set forth in Regulation S-K Item 601(b)(31), particularly by deleting from the identifying information the title of the certifying individual. Form 10-Q for the Fiscal Quarter Ended June 30, 2011 Financial Statements Note 3 - Loans, page 13 3. We note your tabular presentation on page 17 showing the balance of the allowance for loan losses and the recorded investment by impairment method for those collectively evaluated and individually evaluated. However, we did not see this disclosure for loans acquired with deteriorated credit quality. Please provide us and revise future filings to include this disclosure, in accordance with ASC 310-10-50-11B(g) and (h). In its tabular disclosures regarding loans by impairment method on page 17 of the Company’s June 30, 2011 Form 10-Q, any loans acquired with deteriorated credit quality were not separately disclosed as the remaining balance of the entire group of loans acquired were still accounted for as non-accrual loans as of the balance sheet date.Other than any residential real estate secured loans which were evaluated collectively for impairment, the remaining group of loans acquired with deteriorated credit quality were individually evaluated for impairment because the Company has not been able to reasonably estimate the timing of cash flows expected to be collected on these loans.Therefore the loans are still accounted for using the cost recovery method of income recognition.Management was concerned that separately disclosing the purchased loans may lead the reader to conclude that these acquired loans with deteriorated credit quality were now performing and generating interest income. {H0702517.1 } Mark Webb, Legal Branch Chief United States Securities and Exchange Commission Division of Corporation Finance October 5, 2011 Page 3 The Company proposes to prospectively expand its disclosures regarding loans acquired with deteriorated credit quality in all future filings beginning with the Form 10-Q for the period ending September 30, 2011.The proposed expanded disclosures will include a separate subsection within the Loan Footnote to address “Purchased Loans”.In this subsection, a detail of the loans acquired with deteriorated credit remaining in the loan portfolio will be presented for each balance sheet date.To address our concerns that a reader may conclude that these loans are now performing and generating interest income, we will include a paragraph indicating that these loans are still accounted for using the cost recovery method of income recognition, that these loans are still included in the total of non-accrual loans and that no accretable yield has been determined because the Company cannot reasonably estimate the cash flows expected to be collected on these loans.If, in the future, cash flows from the borrower(s) can be reasonably estimated, a portion of the purchase discount would be allocated to an accretable yield adjustment and the footnote disclosures will be expanded to include a progression of the remaining accretable yield.An example of this subsection is included on page 6 of the attached revised June 30, 2011 Note 3 for Loans. We also propose to expand the presentation of the allowance for loan losses and the recorded investment in loans by portfolio segment and impairment method to separately present the remaining balance of loans acquired with deteriorated credit quality and any related allowance from the existing standard disclosures of individually impaired or collectively impaired.An example of this presentation as of June 30, 2011 and December 31, 2010 balance sheet dates is included on page 6 of the attached revised June 30, 2011 Note 3 for Loans. Please see the attached revised June 30, 2011 Note 3 for Loans, presented as an example of how the Company plans to present the current and expanded disclosures in future filings.For your convenience, to accentuate the proposed changes, we have shaded the portions of Note 3 that remain unchanged from the originally filed Note 3 included in our Form 10-Q dated June 30, 2011. 4. In light of the significant impact of your accounting for certain covered loans pursuant to ASC 310-30 on your allowance for such loans and related ratios, in future filings where you present your ratio of allowance to nonperforming loans or nonperforming assets, please provide an alternative measure that excludes the impact of the loans where you applied ASC 310-30. The Company will comply with previous staff comment in all future filings to ensure that any presentation of the ratio of the allowance to nonperforming loans or nonperforming assets will define an alternative measure that excludes the impact of performing loans where ASC 310-30 has been applied. {H0702517.1 } Mark Webb, Legal Branch Chief United States Securities and Exchange Commission Division of Corporation Finance October 5, 2011 Page 4 5. As a related matter, please tell us how you complied with the disclosure requirements of ASC 310-30-50 for the loans acquired with deteriorated credit quality or revise future filings to include the required disclosures. The Company will comply with previous staff comment in all future filings to include the disclosure requirements of ASC 310-30-50 for loans acquired with deteriorated credit quality.Please see the attached revised June 30, 2011 Note 3 for Loans, presented as an example of how the expanded disclosures will be presented in future filings.For your convenience, to accentuate the proposed changes, we have shaded the portions of Note 3 that remain unchanged from the originally filed Note 3 included in our Form 10-Q dated June 30, 2011. The Company hereby acknowledges that: • the company is responsible for the adequacy and accuracy of the disclosure in the filing; • staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and • the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We trust that the foregoing is responsive to the Commission’s request for information.If there are any questions regarding the foregoing, or if I can be of any assistance to the Commission, please feel free to contact me at 304-525-1600 or via email at brien.chase@pfbiwv.com.Thank you for your consideration and cooperation. Very truly yours, /s/ Brien M. Chase Brien M. Chase, Senior Vice President and Chief Financial Officer cc:Thomas J. Murray, Esq. SAMPLE OF PROPOSED REVISED DISCLOSURES IN FUTURE FILINGS PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE3 - LOANS Major classifications of loans at June 30, 2011 and December 31, 2010 are summarized as follows: Commercial, secured by real estate $ $ Commercial, other Real estate construction Residential real estate, including home equity Agricultural Consumer Other $ $ 1 SAMPLE OF PROPOSED REVISED DISCLOSURES IN FUTURE FILINGS PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE3–LOANS - continued Activity in the allowance for loan losses by portfolio segment for the six months ending June 30, 2011 was as follows: Loan Class Balance Dec 31, 2010 Provision for loan losses Loans charged-off Recoveries Balance June 30, 2011 Residential real estate $ $ $ $
